                   Case 20-15026     Doc 313-1     Filed 10/20/20     Page 1 of 2




                                 CERTIFICATE OF SERVICE

        I certify that on this 20th day of October, 2020, I caused the foregoing Stipulation and

Agreed Order for Extension of Time to Vote and Object to Plan to be electronically filed with

the Clerk of the Court using the CM/ECF system, which will automatically send email

notifications to all parties and counsel of record, including the following:

Monique D. Almy:            malmy@crowell.com; cbest@crowell.com; malmy@ecf.axosfs.com
Gwynne L. Booth:            glb@gdllaw.com
Richard L. Costella:        rcostella@tydings.com; jmurphy@tydings.com
Augustus T. Curtis:         augie.curtis@cohenbaldinger.com
Mary S. Diemer:             mary.diemer@nelsonmullins.com; robert.ours@nelsonmullins.com
Mary J. Dowd:               mary.dowd@arentfox.com; jill.clough@arentfox.com
Phillip Tucker Evans:       philip.evans@hklaw.com; kimi.odonnell@hklaw.com
Rosa Evergreen:             rosa.evergreen@arnoldporter.com; ecf-
                            a6608983ebb8@ecf.pacerpro.com
John David Folds:           dfolds@bakerdonelson.com; sparson@bakerdonelson.com
Catherine Harrington:       charrington@bregmanlaw.com
David D. Hudgins:           e-mailbox@hudginslawfirm.com
Walter R. Kirkman:          wkirkman@bakerdonelson.com; cgregory@bakerdonelson.com
Lynn A. Kohen:              lynn.a.kohen@usdoj.gov
Leonidas Koutsouftikis:     lkouts@magruderpc.com, mcook@magruderpc.com
Alexander M. Laughlin:      alex.laughlin@ofplaw.com; marse.hammond@ofplaw.com
Richard Edwin Lear:         richard.lear@hklaw.com; kimi.odonnell@hklaw.com
Michael J. Lichtenstein:    mjl@shulmanrogers.com; tlockwood@shulmanrogers.com
Stephen W. Nichols:         snichols@offitkurman.com
Robert B. Scarlett:         rscarlett@scarlettcroll.com;      krynarzewski@scarlettcroll.com;
                            scarlettrr64434@notify.bestcase.com
Bryn Hope Sherman:          bsherman@offitkurman.com; rparrish@offitkurman.com
David Sommer:               dsommer@gejlaw.com; ceyler@gejlaw.com; gomara@gejlaw.com
Jackson David Toof:         jackson.toof@arentfox.com
U.S. Trustee (Greenbelt):   ustpregion04.gb.ecf@usdoj.gov
Jolene E. Wee:              Jwee@jw-infinity.com

       I further certify that on the 20th day of October 2020, copies of the Stipulation and

Agreed Order for Extension of Time to Vote and Object to Plan were sent by first-class mail,

postage prepaid, to the following:




EAST\177106836.1
                   Case 20-15026   Doc 313-1   Filed 10/20/20   Page 2 of 2




Monique D. Almy
1001 Pennsylvania Avenue, N.W.
Tenth Floor
Washington, DC 20004

Hoffman Company
c/o Lauren Douglas, Esquire
2034 Eisenhower Avenue
Suite 290
Alexandria, Virginia 22314

Thomas Shields
Joseph J. Blake and Associates, Inc.
1054 31st Street, N.W.
Suite 530
Washington, DC 20007

Tribeca Paper Corporation
60 Broadway
Suite 10C
Brooklyn, New York 11249


                                          /s/ Richard M. Kremen
                                          Richard M. Kremen (Fed Bar No. 00532)




EAST\177106836.1
